DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s filing date of February 21, 2020 is acknowledged.
Claim Status
Claims Filing Date
June 27, 2022
Amended
1, 17, 18
New
21
Cancelled
20
Pending
1-19, 21
Withdrawn
13, 14
Under Examination
1-12, 15-19, 21


	The applicant argues support for claim 1 reciting an energy beam process that melts the plurality of metal particles with dispersoid particles thereon is supported by [0023]-[0025] (Remarks pg. 7 para. 2).
Response to Arguments
Claim Amendment
Applicant's arguments filed June 27, 2022 with respect to support for the claim amendment that “the suspension is binder free” have been fully considered but they are not persuasive.
	The applicant argues amended claim 1 recites the suspension is binder free as supported by [0006], [0021], and [0034] (Remarks pg. 6 para. 4).
	The examiner respectfully disagrees. Any negative limitation or exclusionary proviso must have basis in the original disclosure. There mere absence of a positive recitation is not basis for an exclusion. MPEP 2175.05(i). Applicant’s specification does not recite that the suspension is binder free and does not even mention the term “binder” such that this claim limitation is not supported and it constitutes new matter.
She (102)
Applicant’s arguments, see Remarks para. spanning pgs. 6-7, filed June 27, 2022, with respect to She have been fully considered and are persuasive.  The rejection of claims 1 and 17 under She has been withdrawn. 
	The applicant persuasively argues She relies on coating the metal particle with an organic  bonding agent that facilitates attachment of the ceramic nanoparticles (i.e. binder) (She [0033], [0037]), whereas amended claim 1 recites the suspension is binder free (Remarks para. spanning pgs. 6-7).
Applicant's arguments filed June 27, 2022 with respect to new claim 21 and She have been fully considered but they are not persuasive.
	The applicant argues She does not provide an enabling disclosure of melting and only provides for partial melting (Remarks pg. 7 para. 2).
	The examiner respectfully disagrees. She teaches processing the powder material using an additive processing machine where “The energy beam melts or partially melts the metal such that the selected portions of the layers of powder fuse together.” (Emphasis added. [0045]).
Roth-Fagaraseanu (103)
Applicant's arguments filed June 27, 2022 with respect to Roth-Fagaraseanu have been fully considered but they are not persuasive.
	The applicant argues Roth-Fagaraseanu relies on using a binder when combining particles ([0026]-[0031] (Remarks para. spanning pgs. 8-9).
	The examiner respectfully disagrees. Roth-Fagaraseanu teaches providing metal powder ([0010]), providing metallic or ceramic nanoparticles ([0011]), mixing the metal powder with the nanoparticles ([0012]) in an aqueous suspension (i.e. the suspension is binder free) then drying so that the nanoparticles become distributed on the surface of the particles of metal powder ([0026], [0090], [0092], Fig. 3b).
	While Roth-Fagaraseanu teaches an embodiment of mixing metal powder, binder, and nanoparticles together ([0067]), this embodiment is not the basis for the rejection. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MEP 2123(I). 
	The applicant argues Roth-Fagaraseanu uses an injection molding process ([0079], [0097], Figs. 1, 3a, 3b) (Remarks pg. 9 para. 3).
	The examiner respectfully disagrees. Roth-Fagaraseanu teaches various processes can be used to consolidated the mixture of metal powder and of nanoparticles, including “selective laser melting” (Emphasis added. [0028]).
Claim Interpretation
Claim 1 lines 3, 6, and 7,  claim 6 line 1, and claim 17 line 8  “second  metallic composition” will be given the broadest reasonable interpretation consistent with the specification. MPEP 2111. Merriam-Webster defines the term “metallic” as made of or containing a metal. Applicant’s specification at [0014] and claim 6 further limit the second metallic composition to a metallic nitride, carbide, and/or oxide (i.e. a ceramic that contains a metal). Claims 1, 6, and 17 will be given the broadest reasonable interpretation of requiring the second composition to contain a metal. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 5-6 and claim 17 line 6 “the suspension is binder free” fails to comply with the written description requirement. Any negative limitation or exclusionary proviso must have basis in the original disclosure. There mere absence of a positive recitation is not basis for an exclusion. MPEP 2175.05(i). Applicant’s specification does not recite that the suspension is binder free such that this claim limitation is not supported and constitutes new matter. For the purpose of examination claims 1 and 17 will be given the broadest reasonable interpretation as claimed of requiring the suspension to be binder free.
Claims 2-12, 15, and 16 are rejected as depending from claim 1.
Claims 18 and 19 are rejected as depending from claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 102(a)(2) as being anticipated by She (US 2016/0279704).
Regarding claim 21, She teaches mixing (i.e. exposing) for several hours Ni-20 wt% Cr powder with a mean particle size of approximately 40 um (i.e. first metal particles comprising a first metallic composition)  with a colloidal solution of zirconium oxide with nano-particle sizes of approximately 5 to 10 nm (i.e. a suspension of dispersoid forming particles comprising a second metallic composition) in a beaker by adding the zirconium oxide colloidal solution to a beaker of Ni-20wt% Cr powder then rinsing with water and drying, where the zirconium oxide nanoparticles are observed in a spaced-apart distribution on the surface of the powder (i.e. to form a plurality of metal particles having the dispersoid forming particles thereon, wherein the plurality of metal particles having the dispersoid forming particles thereon has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0044]) followed by additive processing of the powder with an energy beam that melts the metal such that the selected portions of the layers of powder fuse together to provide an article with a relatively uniform dispersion of reinforcement throughout (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy process to melt the plurality of metal particles having the dispersoid forming particles thereon to form a dispersion strengthened material) ([0045]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897).
Regarding claim 1, Roth-Fagaraseanu teaches a process for producing a creep resistant material ([0002], [0009]) such as an oxide-dispersion-strengthened (ODS) alloy ([0016]) comprising providing metal powder (i.e. first metal particles comprising a first metallic composition) ([0010]), providing metallic or ceramic nanoparticles (i.e. dispersoid forming particles comprising a second metallic composition) ([0011]), mixing the metal powder with the nanoparticles ([0012]) in an aqueous suspension (i.e. the suspension is binder free) then drying so that the nanoparticles become distributed on the surface of the particles of metal powder (i.e. forming a plurality of metal particles having the dispersoid forming particles thereon, wherein the plurality of metal particles having the dispersoid forming particles thereon has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0026], [0090], [0092], Fig. 3b), and consolidation of the mixture of metal powder and nanoparticles to form a material with a polycrystalline metal structure with the nanoparticles arranged at the grain boundaries (i.e. a dispersion strengthened material) ([0013], [0014]) by selective laser melting (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy beam process to melt the plurality of metal particles having the dispersoid forming particles thereon) ([0028]).
Regarding claim 2, Roth-Fagaraseanu teaches the metal powder (i.e. first metallic composition) is Ni-based and/or Co-based alloy ([0047]).
Regarding claim 3, Roth-Fagaraseanu teaches the metal powder particles (i.e. first metal particles) have a D50 (i.e. mean particle size) of from 10 to 40 um ([0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 4, Roth-Fagaraseanu teaches the diameters of the nanoparticles (i.e. dispersoid forming particles) are particularly in the range from 10 nm to 1 um ([0040]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Roth-Fagaraseanu teaches metal powder particles (i.e. first metal particles) having a D50 of from 10 to 40 um ([0044]) and the diameters of the nanoparticles (i.e. dispersoid forming particles) are particularly in the range from 10 nm to 1 um ([0040]).
Regarding claim 6, Roth-Fagaraseanu teaches the nanoparticles are ceramic oxides, such as yttrium oxide, aluminum oxide, and zirconium oxide (i.e. metallic oxide) ([0045]).
Regarding claim 7, Roth-Fagaraseanu teaches consolidating by selective laser melting (i.e. SLM) ([0028]).
Regarding claim 8, Roth-Fagaraseanu teaches drying after mixing the metal powder with the nanoparticles in an aqueous suspension ([0026]).
Regarding claim 9, Roth-Fagaraseanu teaches providing the nanoparticles in an aqueous (i.e. water) suspension ([0025], [0026]).
Regarding claim 15, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy where the nanoparticles are present as grain boundary of the grains of the polycrystalline metal structure ([0016]).
Regarding claim 17, Roth-Fagaraseanu teaches producing a creep resistant material ([0002]) by providing metal powder (i.e. a first plurality of particles comprises a first metallic composition) and nanoparticles (i.e. a second plurality of particles comprise a second metallic composition) in an aqueous suspension (i.e. the dispersoid forming powder is suspended in a fluid carrier) ([0025], [0092], Fig. 3b) where the nanoparticles have a diameter of 10 nm to 5um (i.e. wherein the seconds plurality of particles comprise a second mean particle size) ([0040]) and the metal particles have a D50 of 10 to 40 um (i.e. wherein the first plurality of particles comprise a first mean particle size) ([0044]), mixing the metal powder and nanoparticles in an aqueous suspension (i.e. the suspension is binder free), drying so that the nanoparticles becomes distributed on the surfaces of the particles of the metal powder (i.e. covering a first metal powder comprising a plurality of particles with a suspension of a dispersoid forming powder comprising a second plurality of particles to form a third metal powder comprising the first plurality of particles with the second plurality of particles thereon) ([0026], [0092], Fig. 3b), and consolidating the metal powder by selective laser melting (i.e. producing a component from the third metal powder by selective laser melting (SLM)) ([0028]) to form an oxide-dispersion-strengthened (ODS) alloy with nanoparticles at the grain boundaries of the polycrystalline metal structure (i.e. a method of manufacturing a dispersion strengthened metal component comprising nano-sized dispersoids dispersed in a metal-based matrix) ([0016]).
Regarding claim 18, Roth-Fagaraseanu teaches nanoparticles have a diameter of 10 nm to 5um (i.e. the second mean particle size) ([0040]) and metal particles have a D50 of 10 to 40 um (i.e. the first mean particle size) ([0044]) (i.e. the first mean particle size is greater than the second mean particle size).
Regarding claim 19, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy with nanoparticles at the grain boundaries of the polycrystalline metal structure (i.e. the component comprises nano-sized dispersoids of the second metallic composition within a metal-based matrix of the first metallic composition) ([0016]).
Regarding claim 20, Roth-Fagaraseanu teaches selective laser melting (i.e. the energy process comprises an energy beam process to melt the plurality of particles having the dispersoid forming particles thereon to form the dispersion strengthened material) ([0028]).
Regarding claim 21, Roth-Fagaraseanu teaches a process for producing a creep resistant material ([0002], [0009]) such as an oxide-dispersion-strengthened (ODS) alloy ([0016]) comprising providing metal powder (i.e. first metal particles comprising a first metallic composition) ([0010]), providing metallic or ceramic nanoparticles (i.e. dispersoid forming particles comprising a second metallic composition) ([0011]), mixing the metal powder with the nanoparticles ([0012]) in an aqueous suspension (i.e. the suspension includes water as a carrier fluid) then drying so that the nanoparticles become distributed on the surface of the particles of metal powder (i.e. forming a plurality of metal particles having the dispersoid forming particles thereon, wherein the plurality of metal particles having the dispersoid forming particles thereon has an interior portion comprising the first metallic composition and an outer surface portion comprising the second metallic composition) ([0026], [0090], [0092], Fig. 3b), and consolidation of the mixture of metal powder and nanoparticles to form a material with a polycrystalline metal structure with the nanoparticles arranged at the grain boundaries (i.e. a dispersion strengthened material) ([0013], [0014]) by selective laser melting (i.e. subjecting the plurality of metal particles having the dispersoid forming particles thereon to an energy beam process to melt the plurality of metal particles having the dispersoid forming particles thereon) ([0028]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further as evidenced by Nickel (Types of Nickel Alloys. Thomas A Xometry Company. https://www.thomasnet.com/articles/metals-metal-products/types-of-nickel-alloys/. Accessed March 17, 2022.) and Aluminum Oxide (Aluminum Oxide. American Elements. https://www.americanelements.com/aluminum-oxide-1344-28-1. Accessed March 17, 2022.).
Regarding claim 10, Roth-Fagaraseanu teaches the concentration of nanoparticles is from 0.1 to 3 mass% ([0039]), where examples of the metal powder are nickel-based alloys ([0047]) and examples of the nanoparticles are aluminum oxide ([0045]). 
Ni alloys have a density of about 8.9 g/cm3 (Nickel pg. 1 “Density”) and aluminum oxide has a density of 3.95 g/cm3 (Aluminum Oxide pg. 2 “Density”). Therefore, the vol% of the aluminum oxide is about 0.3 to 6.5.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further in view of She (US 2016/0279704).
Regarding claim 11, Roth-Fagaraseanu teaches the nanoparticles are in an aqueous suspension ([0025]) and are mixed with the metal powder then dried so that the nanoparticles become distributed on the surface of the particles of the metal powder ([0026]), but is silent to pouring the suspension of dispersoid forming particles over the plurality of first metal particles in a receptacle.
She teaches metal powder in a beaker then adding into the beaker a colloid suspension of zirconium oxide nanoparticles ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roth-Fagaraseanu to pour the aqueous suspension into a beaker (i.e. receptacle) of metal powder because this order of steps upon drying produces nanoparticles on the surface of the  metal powder (She [0044]), the same final structure taught in Roth-Fagaraseanu (Roth-Fagaraseanu [0026]).
 Regarding claim 12, Roth-Fagaraseanu teaches drying the aqueous suspension after mixing, but is silent to how the drying is performed.
She teaches drying a mixture of metal powder and nanoparticle colloid solution in an oven at 120 C for several hours (i.e. by evaporation) ([0044]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Roth-Fagaraseanu to dry the aqueous suspension in an oven (i.e., by evaporation) because this drying process produces nanoparticles on the surface of the  metal powder (She [0044]), the same final structure taught in Roth-Fagaraseanu (Roth-Fagaraseanu [0026]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roth-Fagaraseanu (US 2019/0015897) as applied to claim 1 above, and further in view of Kington (US 2015/0093279).
Regarding claim 16, Roth-Fagaraseanu teaches forming an oxide-dispersion-strengthened (ODS) alloy ([0016]), but is silent to exposing the dispersion strengthened material to a directional recrystallization process.
Kington teaches recrystallization heat treatment of an ODS alloy to develop an elongated grain shape (i.e. directional recrystallization) ([0018]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention after forming the ODs alloy of Roth-Fagaraseanu to recrystallization heat treat to develop an elongated grain shape because it enhances high temperature deformation behavior by inhibiting intergranular damage accumulation (Kington [0018]).
Related Art
Okumura (US 2019/0193151)
Okumura teaches manufacturing of a three-dimensional shaped article ([0007], [0009]) from metal powder of about 10 to 100 um with nanoparticles adhered to the surface ([0010]-[0012]) where the metal particles are a Ti alloy, Ni alloy, Co alloy, or Fe alloy ([0014]) and the nanoparticles are oxides of the metal element forming the metal compound ([0064]).
Martin (US 2018/0133789)
	Martin teaches a metal nanocomposite with metal microparticles, such as AlSi10Mg alloy, of a size of about 1 um to about 1 cm and nanoparticles, such as tungsten carbide, with an average size of about 1 nm to about 1000 nm, where the nanocomposite contains about 0.1 to 10wt% nanoparticles ([0018]-[0021], [0096], [0097], [0104]) manufactured by metal additive manufacturing ([0115]).
Yahata (US 2018/0133790)
	Yahata teaches a metal matrix nanocomposite ([0002]) manufactured by taking a composition comprising metal-containing microparticles and nanoparticles where the nanoparticles are physically disposed on surfaces of the microparticles and consolidating in three-dimensional architecture ([0017], [0096]) where the microparticles are Al, Mg, Ni, Fe, Cu, Ti, V, Si, and combinations thereof, the nanoparticles are oxides, carbides, nitrides, borides, and combinations thereof ([0019], [0097], [0104]), the microparticles are about 1 to micron to 1 centimeter in size, the nanoparticles are about 1 nanometer to 1000 nanometers in size ([0020], [0097], [0113]), and consolidating is performed by additive manufacturing such as electron-beam melting ([0293]). 
Shen (GB 2559950)
	Shen teaches an oxide dispersed strengthened (ODS) metal alloy ([0001]) manufactured by forming a mixture of metal alloy particles and oxide particles, providing a layer of the mixture, and selectively melting the mixture ([0010], [0051]) where any suitable metal alloy may be used to produce the metal part ([0015]), the metal alloy particles are between 10 and 50 um in size ([0052]), the oxide particles are nanoparticles having a particle size of 200 nm or less ([0025]), the oxide particles are metal oxide particles ([0027]), and the oxide particles and metal particles are mixed using ball mill ([0054]) such that the oxide particles coat or deposit on the surface of the metal alloy particles ([0055]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735